Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species as shown in figures 3A and 3B being species I as found in claim 24 lines 1 thru 12  and figures 3C and 3D being species II as found in claim 24 lines 1 thru 7 and 13 thru 15. The species are independent or distinct because species is directed toward a crossbar switch and species is directed towards storage of memory in a matrix. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, species I generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tada U.S. Pub 2013/0082231, and further in view of Carter U.S. Pub 2013/0343114.

With regards to claim 24. Tada teaches a method for using reconfigurable circuit comprising a first line (as shown in Tada figure 13A, item Drain 1), a second line (Source 1), and a resistive switch assembly (200a) disposed between the first line and the second line, wherein the resistive switch assembly includes a first non-volatile resistive switch (103a) and a second non-volatile resistive switch (103b) whose first end is coupled to a first end of the first non-volatile resistive switch (130a connected to 103b), a second end of the first non-volatile resistive switch is coupled to the first line (103a connected to Drain 1), and a second end of the second non-volatile resistive switch is coupled to the second line (130b connected to Source 1), the method comprising: using the first non-volatile resistive switch and the second non-volatile resistive switch as a data routing switch between the first line and the second line, by selectively making one of a first state in which the first non-volatile resistive switch and (see Tada para [0192] describing the writing to the resistive switches to low-resistance and high resistance states to connect or disconnect the first and second lines); but does not teach and using the first non-volatile resistive switch and the second non-volatile resistive switch as a memory element, by making one of the first non-volatile resistive switch and the second non- volatile resistive switch the ON-state and the other the OFF-state.
However Carter does teach using the first non-volatile resistive switch and the second non-volatile resistive switch as a memory element, by making one of the first non-volatile resistive switch and the second non- volatile resistive switch the ON-state and the other the OFF-state (as shown in figure 2 and see para [0013]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the design of the non-volatile resistive switches of Tada with the memory array design of Carter to provide a memory crossbar with two (see Carter para [0016]).


    PNG
    media_image1.png
    358
    593
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    565
    576
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1-7, 9, and 14 are allowed.

With regards to claim 1.The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “a resistive switch assembly disposed between the first line and the second line, the resistive switch assembly including a first non-volatile resistive switch and a 

With regards to claim 14.The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “a resistive switch assembly disposed at each of cross-points between the plurality of first lines and the plurality of second lines, the resistive switch assembly including a first non-volatile resistive switch and a second non-volatile resistive switch; a pass transistor that includes a source connected with one of the first non-volatile resistive switch and the second non-volatile resistive switch and a drain connected with the other one of the first non-volatile resistive switch and the second non-volatile resistive switch, wherein the pass transistor interrupts current flowing through the first non-volatile resistive switch and the second non-volatile resistive switch; a first switch element connecting at least one of the first lines to a first power source line of first voltage in response to a memory enable signal; and a second switch element connecting at least one of the second lines to a second power source line of second voltage in response to the memory enable signal, the second voltage being different from the first voltage”. 
Response to Arguments
Applicant’s arguments, see remarks, filed 12/21/2020, with respect to claims 1-7, 9, and 14 have been fully considered and are persuasive.  The rejection of claims 1-7, 9, and 14 has been withdrawn. 

Applicant’s arguments with respect to claim 24 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onkaraiah U.S. Patent 8,674,724 – Non-volatile resistive switch matrix
Yasuda U.S. Pub 2012/0075910 – Non-volatile resistive switch matrix
Baker U.S. Patent 9,318,158 – Non-volatile resistive switch matrix
Nazarian U.S. Pub 2014/0327470 – Non-volatile resistive switch matrix

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844